Citation Nr: 1333138	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  09-34 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for an eye condition has been received.

2.  Entitlement to service connection for a bilateral eye disability other than defective vision.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from July 1945 to May 1946.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2008 rating decision in which the RO, inter alia, denied the petition to reopen a claim for service connection for an eye condition.  In August 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that same month.

In April 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  During the hearing, the undersigned Veterans Law Judge granted a motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 38 C.F.R. § 20.900(c) (2012).

The Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further action, to include additional development of the evidence in October 2011, January 2012, May 2012 and November 2012.  After completing the requested action, the AMC continued to deny the claim (as reflected in the July 2012 supplemental SOC (SSOC)).

In addition, the Board notes that the subject of its previous remands were to allow the proper adjudication of an inextricably intertwined issue, namely whether there was clear and unmistakable error in a June 1946 rating decision which had denied service connection for an eye condition.  Such issue was denied in a July 2012 Decision Review Officer (DRO) decision and the Veteran filed a NOD in January 2013.  However, the Veteran did not file a substantive appeal as to this issue.  Therefore, as this issue has not been perfected, it is no longer before the Board for its consideration.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.301, 20.302 (2012). 

In addition to the paper claims file, the Board notes that there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The Board's decision reopening the claim for service connection for an eye disability is set forth below.  The claim for service connection, on the merits, is addressed in the remand following the order.  This matter is being remanded to the RO, via the AMC, in Washington, D.C.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  In a June 1946 decision, the Board denied a claim for service connection for an eye condition.

3.  Evidence associated with the claims file since the June 1946 denial of the claim for service connection for an eye condition includes new evidence that relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The June 1946 decision in which the Board denied service connection for an eye condition is final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2012); 38 C.F.R.           § 20.1100 (2012).

2.  As pertinent evidence received since the June 1946 denial is new and material, the criteria for reopening the claim for service connection for an eye condition are met.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the Veteran's request to reopen the claim for service connection for an eye condition, the Board finds that all notification and development action needed to render a fair decision on this aspect of the appeal has been accomplished.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Refractive error is not a disease or injury within the meaning of applicable legislation (i.e., not a compensable disability).  See 38 C.F.R. §§ 3.303(c), 4.9; McNeely v. Principi, 3 Vet. App. 357, 364 (1992). 

The Veteran's claim for service connection for an eye condition was initially denied in a June 1946 rating decision.  The evidence then of record consisted of the service treatment records.  Pertinent to the RO's determination, the service treatment records reflected vision of 20/30 bilaterally in July 1945 on service entrance and 20/20 bilaterally in May 1946 on service discharge.  In view of the foregoing evidence, the RO denied the Veteran's claim on the basis that no eye pathology, other than defective vision, was found on examination.

Although notified of the RO's June 1946 denial in a June 1946 letter, the Veteran did not initiate an appeal.  See 38 C.F.R. §§ 20.200.  The RO's June 1946 denial of this claim is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In April 2008, the Veteran filed to reopen his previously denied claim for a bilateral eye condition.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines 'new' evidence as evidence not previously submitted to agency decisionmakers and 'material' evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, 'new' evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or 'merely cumulative' of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial of the claim is the RO's June 1946 rating decision.  Furthermore, for purposes of the 'new and material' analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Evidence added to the claims file since June 1946 rating decision includes additional VA outpatient records, private treatment records, the Veteran's statements and the April 2011 Board hearing testimony.  The post-service clinical evidence contains findings related to various eye conditions, including exotropia (December 2004), vertical phoria (December 2004), esophoria (December 2004), glaucoma (October 2007), microexotropia (October 2007) and diplopia (July 2008).  During his April 2011 hearing, the Veteran testified that he underwent eye surgery during service to correct being "cross-eyed" and noted that his claim for service connection was related to an eye muscle disability rather than defective vision.

The Board finds that the above-described evidence-in particular, an October 2007 private treatment note which reflects an impression of microexotropia-provides a basis for reopening the claim for service connection for an eye condition.  The Board finds that the evidence is "new" in that it was not before the RO at the time of the June 1946 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it goes to the question of whether the Veteran has a current eye disability other than defective vision.  This evidence, while certainly not conclusive, relates to an unestablished fact necessary to substantiate the claim for service connection for a bilateral eye disability (i.e., a current disability other than refractive error).  Thus, when considered in light of the Veteran's continued assertions of ongoing symptomatology since service, and presumed credible, the private medical opinion also raises a reasonable possibility of substantiating the claim.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110 (2010).

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for an eye condition are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.
  

ORDER

As new and material evidence to reopen the claim for service connection for an eye condition has been received, to this limited extent, the appeal is granted.


REMAND

The Board's review of the claims file reveals that further RO action on the claim for service connection for a bilateral eye disability other than a refractive error, on the merits, is warranted. 

The Veteran contends that his current bilateral eye disability manifested during service, specifically that he underwent surgery to repair an eye muscle disability shortly after service entrance.  He further contends that his current eye disability is not related to visual acuity but rather to impairments to the eye muscles (i.e. being cross-eyed) and that the improvement of his visual acuity demonstrated in service was the result of this eye surgery.  As noted above, service treatment records document an improvement in visual acuity from service entrance to service discharge but do not otherwise reflect any procedures to his eye.  Post-service treatment records do document a variety of disabilities related to the impairment of eye muscles, including exotropia, esophoria and vertical phobia.

Under the circumstances noted above, the Board also finds that further examination and opinion is needed to resolve the matters of service connection for a bilateral eye disability.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Hence, the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim for service connection (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.  

Prior to arranging for the Veteran to undergo VA examination, to ensure that the record is complete, and that all due process requirements are met, the RO should undertake appropriate action to ensure that all outstanding, pertinent records are associated with the claims file.  

As for VA records, the claims file reflects that the Veteran has been receiving treatment for his disabilities from the VA Medical Center (VAMC) in Minneapolis, Minnesota and that records from that facility dated through April 2008 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain all records of pertinent treatment from the Minneapolis VAMC (since April 2008) for the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.   

The RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A.           § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request that the Veteran furnish, or furnish sufficient information and an updated authorization to enable it to obtain, records from "Brighton Beach, Detroit, Michigan and St. Louis" as referenced by the Veteran in  his September 2009 substantive appeal. 
  
Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim for service connection, on the merits-the claim remaining on appeal.  

Accordingly, the matter is hereby REMANDED for the following action:

1.  Obtain from the Minneapolis VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran related to his bilateral eye disability, dated since April 2008.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish sufficient information and appropriate authorization to obtain, any pertinent, outstanding private records, to include any records from "Brighton Beach, Detroit and St. Louis" as referenced in his September 2009 substantive appeal.

Also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the Veteran should be scheduled to undergo VA examination, by an appropriate physician, at a VA medical facility.

The entire claims file, to include a complete copy of this REMAND, and copies of any pertinent Virtual VA records, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

All indicated tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all current disorders related to the eyes, other than a refractive error, to include any muscle impairment.  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is medically-related to in-service injury or disease.  

In rendering the requested opinion, the examiner should specifically consider and discuss the service treatment records, post-service treatment records, and lay assertions.  The examiner should specifically comment on the Veteran's assertion that the improvement in his visual acuity during service was the result of his purported eye surgery. 

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim for service connection, on the merits, in light of all pertinent evidence and legal authority.

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  The RO is reminded that this appeal has been advanced on the Board's docket.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


